Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendment filed on November 24, 2021.
Claims 1, 8 and 15 have been amended.
Claims 1-3, 5, 6, 8, 10, 12, 13, 15, 17, 19 and 20 are currently pending and have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2021 has been entered.
 
Claim Objections
Claim 18 is objected to.  The claim was previously canceled (May 3, 2021).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3, 5, 6, 8, 10, 12, 13, 15, 17, 19 and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1, 8 and 15 are amended to recite a second ranking based on similarity to the description and a connectedness.

The specification discloses that a first ranking is determined:
[0021] The description is received by UE 102 via line 116 from Internet 106. UE 102 then determines whether there is a correspondence between the description and any of the connections on the UE 102. Correspondence can include matching a connection of the user of UE 102 with a connection who has qualifications that match the description. For instance, UE 102 may determine that the user has a connection that closely matches the description because one of the user's connections named John Smith has been a computer programmer for 7 years and is fluent in Python. The determining includes assigning a number or ranking to each of the connections based on whether the connection meets the criteria of the description, and also based on how well the user of UE 102 knows/interacts with the connection...
The following discloses the process for determining the subgroup of all of the subsets by the server:
[0025] In yet another embodiment, a connection that matches the description along with a number or ranking associated with the connection(s) is sent to a server, file server, or smart server wherein the ranking is compared to the ranking associated with other user's connections. The server will then determine based on the rankings, which connection or connections should be shared or allowed to be shared with the entity that posted the need or description...
[0026] For instance, publisher 104 may post a description to a server on Internet 106. Business 108 and UE 102 both have connections that match the description and both send their connections with associated rankings to a server on Internet 106. The server will determine (based on the rankings), which connections from business 108 and UE 102 could be shared with publisher 104 because they ranked above a certain threshold. For instance, the server may determine that the top three ranked connections ranked high enough in comparison to other connections such that they warrant the option to be shared. Two of connections from business 108 and one connection from UE 102 are in the top three ranked connections. Accordingly, UE 102 and business 108 will then be given or prompted with an option to share the corresponding connections with the source of the description or an option to contact the source of the description in order to connect the user's connection with the source of the description. Thus, embodiments of the present disclosure provide that an intermediary device (e.g., a server, device, smart server or application) can determine which connections and how many connections can be prompted or allowed to be shared with the source of a description.

The Examiner asserts that the specification does not support a second ranking performed by the server that bases the ranking on either the (i) similarity to the job and/or (ii) connectedness.  The Examiner asserts that the server merely receives the results from the first ranking (i.e., the rank itself and the connection) and not the raw connection data for the matching to the job and the connection/communication data that is used to determine the connectedness. ([0021]: determining includes assigning a number or ranking to each of the connections based on whether the connection meets the criteria of the description, and also based on how well the user of UE 102 knows/interacts with the connection.)  
The Examiner asserts that the specification only provides support for reranking based on the assigned number/ranking.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, 6, 8, 10, 12, 13, 15, 17, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a method, system and medium).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a certain method of organizing human activity, specifically the activity of using referrals as recommendations for jobs based on how similar the referee is to the job description and how closely the referrer and referee are connected based on their rankings.  The elements of ranking each one of their plurality of connection data based on (i) a similarity to the description, (ii) a connectedness to their plurality of connection data are part of the abstract idea itself.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concept of determining referrals for a job posting. The recitations of “by the server/UE” or “transmit, by the at least one transmitter, the subset of the plurality of connection data to the publisher” do not integrate the invention into a practical application because the processor and display device are recited such that it amounts to no more than mere instructions to apply the exception using generic computer components. For example, employees may learn of openings at the employees’ workplace and refer friends to the employer after evaluating the job requirements and the characteristics of the friends.  This is a certain method of organizing human activity because the claims manage personal relationships (e.g., helping your friends find employment), See the specification at [0034] where general purpose computers are disclosed.  Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The limitations of receiving/determining/providing by a user equipment are well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions.  (Please refer to July 2015 Update: Subject Matter Eligibility; page 7 for a listing of computer functions found by the courts to be well-understood, routine and conventional.) 
Dependent claims 2, 3, 5, 6, 10, 12, 13, 17, 19 and 20 do not add “significantly more” to the abstract idea. The dependent claims further recite a method of organizing human activity because they recite limitations that further narrow the abstract idea (see claims 3, 5, 6, 10, 12, 13, 17, 19 and 20).  Claim 2 further narrows the type of server. Similar to the independent claims, the dependent claims generally “apply” the concept of using contacts to identify referrals for a job description. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claims 1, 8 and 15.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014) (See MPEP 2106.05(b)).

Applicant Arguments:
Applicant argues that the claims include elements beyond simply a “generic computer”.
The Examiner is not persuaded.  The specification at [0034] discloses general purpose computers.  At [0018], the server is described as being a web, file, local, or smart server, thus the server is generically defined.  These elements do not render the claims patent eligible because they are merely generically recited computer equipment that are performing well-known and understood computer functions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 8, 10-11, 13, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2016/0205057) in view of Chevalier et al. (US Pub. No. 2015/0127565) in view of Westbrook (US Pat. No. 8,494,992) in view of Schmitt (US Pub. No. 2011/0276505).
Claims 1,  2, 8, 15 and 15: Wang discloses apparatus/user equipment (a) receiving, by a user having a plurality of connections, a description ([0022]); (b) determining a correspondence between the description and the plurality of connections ([0026]); and (c) providing an option to share a subset of the plurality of connections ([0049] and [0051]). Wang discloses a server and transmitter. ([0032]).
Wang does not disclose ranking based on the similarity, connectedness, or a correspondence above a predetermined threshold.
Chevalier, however, discloses determining a score for candidate relevancy based on closeness of connection, # of first degree contacts and % of desired job skills the candidate has. ([0211]). Thresholds are further disclosed at [0772]: matching can be classified using a threshold function; compare the score to a fixed threshold and matchings with scores above the threshold are considered plausible matches. The ten most relevant candidates are determined. (i.e., a subgroup of the subset of all candidates that have a relevancy score) ([0212]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included ranking based on the similarity, connectedness and relationship strength, and a correspondence above a predetermined threshold, as disclosed by Chevalier in the system disclosed by Wang, for the motivation of providing a method of facilitating recruitment operations by employing social graph information. (Chevalier; [0140]).
Wang does not disclose determining a subgroup of all the subsets. Chevalier discloses generating a subset of the ten most relevant candidates, but does not disclose that the submissions from the recruiters (i.e., the ten most relevant candidates) are then combined and a further subgroup is determined.
Westbrook, however, discloses that after an approval ranking is generated (i.e., a first subset of submissions from various users), a popularity ranking is determined such that a subgroup of the top 10 submission in that popularity ranking can be selected and provided to users. (C13; L9-13). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included determining a subgroup of all the subsets, as disclosed by Westbrook in the system disclosed by Wang/Chevalier, for the motivation of providing a means of limiting the submission for consideration to some arbitrary number in order to facilitate the user friendliness by not overloading a user with less relevant results.
Wang does not disclose transmitting to the publisher.
Schmitt, however, discloses a referral system where a referrer transmits candidates to a publisher ([0060]: the talent management platform is the publisher). Schmitt also discloses job listings. ([0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included transmitting to a publisher, as disclosed by Schmitt in the system disclosed by Wang/Chevalier, for the motivation of providing quality assurance with respect to a referrer. (Schmitt; [0059]).
Wang discloses opportunities. ([0041]: content many be any type of content, e.g., news article (i.e., an opportunity to read).
Furthermore, the Examiner asserts that the data identifying the description as a job posting, introduction request or opportunity is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of description) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have a job posting, introduction request or opportunity be included in the content of Wang because the type of information being collected does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.
As best understood in light of the specification, the Examiner understands that a second ranking is performed based on the ranking/connections provided to the server.  Chevalier discloses determining a score for candidate relevancy based on closeness of connection, # of first degree contacts and % of desired job skills the candidate has. ([0211]). Thresholds are further disclosed at [0772]: matching can be classified using a threshold function; compare the score to a fixed threshold and matchings with scores above the threshold are considered plausible matches. The ten most relevant candidates are determined. (i.e., a subgroup of the subset of all candidates that have a relevancy score) ([0212]). Westbrook discloses that after an approval ranking (i.e., a first ranking) is generated (i.e., a first subset of submissions from various users), a popularity ranking is determined such that a subgroup of the top 10 submission in that popularity ranking can be selected and provided to users. (i.e., a second ranking). (C13; L9-13)
Claim 3: Wang discloses text, email and social network contacts ([0046]).
Claim 6: Wang further discloses requiring the provision of the option to share prior to releasing any portion of the connections to the description. ([0050]).

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang/ Chevalier/Schmitt in view of Knysz et al. (US Pub. No. 2013/0018960).
Claims 12 and 19:  Wang/Chevalier does not disclose that the UE is unaware of a source of the description.
Knysz, however, discloses that information about the source of the content may be anonymous to the UE. ([0253]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included ranking, as disclosed by Knysz in the system disclosed by Wang/ Chevalier/Schmitt, for the motivation of maintaining privacy. (Knysz; [0253]).

Response to Arguments
Applicant argues that the prior art does not teach a second ranking based on similarity to the description and a connectedness.

As best understood in light of the specification, the Examiner understands that a second ranking is performed based on the ranking/connections provided to the server.  Chevalier discloses determining a score for candidate relevancy based on closeness of connection, # of first degree contacts and % of desired job skills the candidate has. ([0211]). Thresholds are further disclosed at [0772]: matching can be classified using a threshold function; compare the score to a fixed threshold and matchings with scores above the threshold are considered plausible matches. The ten most relevant candidates are determined. (i.e., a subgroup of the subset of all candidates that have a relevancy score) ([0212]). Westbrook discloses that after an approval ranking (i.e., a first ranking) is generated (i.e., resulting in a first subset of submissions from various users), a popularity ranking is determined such that a subgroup of the top 10 submission in that popularity ranking can be selected and provided to users. (i.e., a second ranking). (C13; L9-13).

The Examiner further asserts that the prior art discloses both the manner in which the ranking is performed and the concept of re-ranking.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following U.S. patent are cited to further show the best domestically patented prior art found by the examiner:
Wickersham, III et al. (US Pub. No. 2016/0140789): [0028] Dynamically re-ranking candidate items as the group makes selections is expected to reduce the aggregate number of decisions the group makes, as the likelihood of a group decision—e.g., everyone approving one of the items, or more than a threshold number of group members (or threshold aggregate score) indicating more than a threshold number of items are selected—being reached earlier in a round is increased. Further, the likelihood of any member of the group needing to decide on every item in a set of candidate options in a round is decreased. Thus, the GDE, in some embodiments, may orchestrate the entire groups' individual interactions to guide the group towards consensus much more quickly than random traversal of the search space. Not all embodiments, however, provide this benefit. Other embodiments may use other techniques, e.g., a static ordering of items, which may offer lower bandwidth usage in exchange for a higher cognitive load on group members.
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629